AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT TO INDENTURE This AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT TO INDENTURE (this “Amendment”) is entered into as of March20, 2009, by and among Simmons Bedding Company, a Delaware corporation (the “Company”), the Guarantors (as defined in the Indenture (as hereinafter defined)) and the Amending Holders (as hereinafter defined). RECITALS WHEREAS, the Company, the Guarantors and Wells Fargo Bank Minnesota, National Association, as trustee (in such capacity, the “Trustee”) are parties to that certain Indenture, dated as of December 19, 2003 (as has been or may be further amended, restated, amended and restated, supplemented or otherwise modified from time to time, the “Indenture”), pursuant to which those certain 7.875% Senior Subordinated Notes due 2014 (the “Notes”) were issued; WHEREAS, the Company, the Guarantors and certain Holders (the “Forbearing Holders”) are parties to that certain Forbearance Agreement to Indenture, dated as of February 4, 2009 (the “Indenture Forbearance Agreement”); WHEREAS, the Company and the Guarantors have requested that the Indenture Forbearance Agreement be amended to, among other things, provide for an extension of the Forbearance Period; and WHEREAS, the Amending Holders have so agreed upon the terms and conditions set forth in this Amendment. NOW THEREFORE, in consideration of the mutual execution hereof and other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: SECTION 1.Definitions.Capitalized terms used in this Amendment, unless otherwise defined herein, shall have the meanings ascribed to such terms in the Indenture. SECTION 2.Amendments to Indenture Forbearance Agreement.Subject to the satisfaction of the conditions precedent set forth in Section4 hereof, the Indenture Forbearance Agreement is hereby amended as follows: (a)Amendments to Section 2(a) of the Indenture Forbearance Agreement. (i)Clause (i) of Section 2(a) is hereby amended and restated in its entirety to read as follows: “(i) 11:59 p.m. (New York City time) on May 31, 2009; provided, however, that the foregoing date shall be automatically extended to July 31, 2009 so long as the Company has commenced, by May 31, 2009, a solicitation process seeking consent for, or votes to effect, a Proposed Transaction (as hereinafter defined), which Proposed Transaction at the time of extension shall be acceptable to any Holders party hereto collectively holding more than $100,000,000 in principal amount of the Notes (any such Holders, the “Extending Holders”) in their sole discretion (such transaction, the “Selected Transaction”); and” (ii)The word “or” shall be deleted before clause “(E)” and the following new clause “(F)” shall be inserted immediately following clause “(E)” thereof: “; or (F) the Company’s failure to disclose timely all material nonpublic information it is obligated to disclose publicly in accordance with the confidentiality agreement to be entered into between the Company and any Holder party hereto in form and substance satisfactory to the Company and such Holder (each a “Confidentiality Agreement”)” (b)Section 2(c) is hereby amended by amending and restating such Section in its entirety to read as follows: “Except as provided in Section 2(a)(i), (i) none of the Holders party hereto shall have any obligation to extend the Forbearance Period, or enter into any waiver, other forbearance or amendment, and the agreement of any Holder party hereto to permit any such extension, or to enter into any other waiver, forbearance or amendment shall be subject to its sole discretion, (ii) any agreement by any Holder party hereto to extend the Forbearance Period, if any, or to enter into any waiver, other forbearance or amendment, must be set forth in writing and signed by a duly authorized signatory of the relevant Holder and (iii) the Company and each Guarantor acknowledge that the Holders party hereto have not made any assurance concerning any possibility of an extension of the Forbearance Period or the entering into of any waiver, forbearance or amendment.” (c)Section 3(g) of the Indenture Forbearance Agreement is hereby amended by amending and restating such Section in its entirety to read as follows: “(g)Management Discussions.The Company shall cause its senior management team, and use commercially reasonable efforts to cause representatives of Weil, Gotshal & Manges LLP and Miller Buckfire and Co., LLC (collectively, the “Company Advisors”), to discuss (at the option of the Company, in person or telephonically), on a bi-weekly basis during regular business hours and for reasonable durational periods (any such discussions to occur at mutually agreeable times), with representatives of Paul Weiss and Blackstone (collectively, the “Noteholder Advisors” and, together with the Company Advisors, collectively, the “Professional Advisors”) and any Holder party hereto who executes theConfidentiality Agreement (any such Holder, a “Restricted Holder”), the Company’s ongoing financial performance, operations and liquidity.” (d)Section 3 of the Indenture Forbearance Agreement is hereby amended by inserting the following new clause “(i)” immediately following clause “(h)” thereof: “(i)Professional Advisors’ Meetings.On a weekly basis (commencing from the First Amendment Effective Date (as defined in that certain Amendment No. 1 to Forbearance Agreement to Indenture, dated as of March 20, 2009, by and among the Company, the Guarantors and certain Holders party hereto)), the Company shall use commercially reasonable efforts to cause the Company Advisors to (i) discuss (at the option of the Company Advisors, in person or telephonically), to the extent not prohibited by the terms of any applicable confidentiality obligation by which the Company is bound, with the Noteholder Advisors, during regular business hours and for reasonable durational periods, the process with respect to, and the status of, any asset sale, merger, consolidation or other business combination, equity infusion, financing proposal (of any type), change of control transaction or restructuring or plan proposal, in each case, contemplated in connection with the Company’s restructuring process (each, a “Proposed Transaction”), including, without limitation, by providing detailed updates and information with respect to the material terms and conditions of any such Proposed Transaction and (ii) from and after the First Amendment Effective Date, promptly deliver to the Noteholder Advisors for their review a copy of each bid and any operative document related thereto (each, a “Proposed Transaction
